The Honorable Robert M. Clayton III Representative, District 10 State Capitol Building Jefferson City, MO 65101
Dear Representative Clayton:
You have asked for clarification as to the legality of Marion County selling property to the city of Palmyra. The attachment to your request is a letter from the county clerk of Marion County in which the clerk asks whether the county would be required to offer the property through a public auction or sealed bid process. According to the letter the county is considering selling a golf course it owns to the city but wants to make sure it is continued as a golf course.
Section 49.270 RSMo provides that a county "may sell and cause to be conveyed any real estate . . . belonging to the county."  There are no restrictions as to the manner of such a sale and, therefore, no requirements the sale be by public auction or sealed bid.
However, this office would caution the county and city that they need to examine closely any deeds upon which the county relies to claim ownership to the land in question to determine whether there exists any restrictions to the county's authority to convey or the city's authority to acquire the property in question. Restrictions in the deeds and covenants which run with the land should be reviewed before any final conveyance is made.
Very truly yours,
                              JEREMIAH W. (JAY) NIXON Attorney General